This is an appeal from a judgment rendered by the county court of Ellis county. The defendant in error has filed motion to dismiss the appeal on the ground that the petition in error was not filed in this court within six months from the date of rendition of the judgment appealed from. An examination of the record discloses that the judgment herein was rendered on November 13, 1916; the motion for new trial was overruled by the court below on November 15, 1916; and the petition in error was filed in this court November 2, 1917, almost a year after the rendition of final judgment in the trial court. Section 1, chap. 18, Sess. Laws 1910-11, provides:
"All proceedings for reversing, vacating or modifying judgments, or final orders, shall be commenced within six months from the rendition of the judgment or final order complained of."
This is jurisdictional; and where, as in this case, more than six months has elapsed, this court is without authority to review the action of the trial court. Boorigie Bros. v. Ranney-Davis Mer. Co., 47 Okla. 97, 147 P. 774; Malloy v. Johnson et al., 40 Okla. 454, 139 P. 310; State Savings Bank of Manchester, Iowa, v. Redden et al., 38 Okla. 444,134 P. 20; Storm v. Richart, 49 Okla. 587, 153 P. 863.
The proceeding is therefore dismissed.
KANE, PITCHFORD, JOHNSON, McNEILL, HIGGINS, and BAILEY, JJ., concur.